Citation Nr: 0729032	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  07-12 575	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Salt Lake City, Utah, Regional Office (RO) that denied the 
veteran's claims of entitlement to a disability evaluation in 
excess of 50 percent for post-traumatic stress disorder, and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


FINDINGS OF FACT

1.  The veteran's only service-connected disability, post-
traumatic stress disorder, which is evaluated as 50 percent 
disabling, is not of sufficient severity to preclude the 
veteran from engaging in all types of substantially gainful 
employment, consistent with his education and employment 
background.  

2.  There is no evidence of exceptional or unusual 
circumstances that would render impractical the schedule for 
rating disabilities or that would demonstrate that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disability.  

3.  On July 24, 2007, prior to the promulgation of a decision 
in the appeal, the Board received the veteran's request to 
withdrawal the appeal of the denial of his claim of 
entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  A total rating on the basis of individual unemployability 
due to service-connected disabilities is not warranted.  38 
U.S.C.A. §§ 1155, 5107; (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 3.340, 3.341(a), and Part 4, § 4.16 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the denial of the claim of 
entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-initial-adjudication notice 
by two separate letters dated in March 2006.  The 
notification fully complied with all the requirements of 
Dingess v. Nicholson; the requirements set out in Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and the 
requirements set out in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), requesting the claimant to provide evidence in 
his possession that pertains to the claims.  Given that the 
foregoing notices came before the initial adjudication, the 
timing of the notice did comply with the requirement that the 
notice must precede the adjudication.  

VA has obtained the veteran's service medical records and 
post-service VA and private medical records, assisted the 
veteran in obtaining evidence, afforded the veteran a medical 
examination for the purpose of evaluating the severity of his 
service-connected disability, and afforded the veteran the 
opportunity to give testimony at a hearing before the Board.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claim at this time.

Total Rating Analysis

A total rating based on individual unemployability due to 
service-connected disabilities may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.

The veteran has a single service-connected disability, post-
traumatic stress disorder, which is rated as 50 percent 
disabling.  As such the veteran fails to meet the schedular 
criteria for a total rating, since his single service-
connected disability is rated at less than 60 percent.  
Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  In such cases 
a referral for extraschedular consideration to the VA 
Director of Compensation Service's (Director) is for 
application in accordance with 38 C.F.R. § 3.321(b).  

The veteran essentially claims that he is unemployable, 
indicating on his March 2006 unemployability application that 
his service-connected psychiatric disability affected his 
full time employment, and that he became too disabled to work 
in 1999.  In the same application, the veteran indicated that 
he had last worked full time in shipping and receiving 
customer service in April 2002 for the U.S. Postal Service 
(USPS).  When asked on the application whether he had tried 
to obtain employment since he had become too disabled to 
work, the veteran stated that although he would like to, he 
was unable to do so, indicating that he was a caretaker for 
his elderly mother every other week for 5 days.  The veteran 
further stated that he would like to try and go to school to 
learn a trade to keep his mind occupied.  

There is of record a previous application for a total rating 
filed by the veteran in November 2003 in which he indicated 
that he had a high school education, with two years of 
college.  

There is also of record a statement dated in February 2004, 
from the veteran's last employer, the Office of Personnel 
Management, indicating that the veteran had last worked in 
July 2002, and that the reason for his termination was that 
he was retired.  There was no indication on that form that he 
had retired on a disability basis.  

In March 2006, the veteran underwent VA psychiatric 
examination for the evaluation of the severity of his 
service-connected post-traumatic stress disorder.  In the 
report of the examination it was noted by history that the 
veteran had worked at the USPS from January 1970 to April 
2002; that his relationships with his co-workers was fair, 
but that he had problems at work due to emotional issues, 
anxiety and stress.  It was stated that he left his job 
because he could not maintain stability, emotions, 
attendance, and desire.  It was further noted that the 
veteran takes excessive alcohol due to his post-traumatic 
stress disorder.  Following examination, the diagnosis was 
post-traumatic stress disorder.  The examiner opined that the 
veteran has difficulty establishing and maintaining effective 
work and social relationships, but that he has no difficulty 
understanding both simple and complex commands, and has only 
occasional interference with physical health due to 
hypertension.  The examiner concluded by stating that the 
veteran did hope to regain a "normal life," and that his 
prognosis could improve with continued psychiatric and 
psychological treatment.  

While the veteran may not be able to continue working in a 
high stress occupation involving continuous contact with 
others, the record simply does not reflect that his service-
connected post-traumatic stress disorder prevents him from 
maintaining a substantially gainful occupation.  He is 
clearly still able to do both physical and mental work, 
including work that requires the interpretation and 
implementation of complex commands.  Significantly, the VA 
psychiatric examiner who evaluated the veteran in March 2006 
concluded that the veteran would have difficulty in the work 
setting because of his service-connected post-traumatic 
stress disorder, but did not conclude that he was 
unemployable.  

In short, the evidence does not demonstrate that the 
veteran's sole service-connected disability, post-traumatic 
stress disorder, has prevented him from performing the 
physical and mental acts required for gainful employment.  
Thus, there are no circumstances which would place his case 
in a different position than other similarly rated veterans.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The preponderance of the evidence is against assigning a 
total rating based on individual unemployability due to 
service-connected disabilities, or referring this case to for 
extraschedular consideration; there is no doubt to be 
resolved; and a total rating based on individual 
unemployability is not warranted.

Withdrawn Appeal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the issue of 
entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the 
Board does not have jurisdiction and the issue of entitlement 
to a disability evaluation in excess of 50 percent for post-
traumatic stress disorder is dismissed.


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  

The appeal of the denial of entitlement to a disability 
evaluation in excess of 50 percent for post-traumatic stress 
disorder is dismissed.







		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


